Exhibit ARTICLES OF AMENDMENT OF CAPITAL BANK CORPORATION Capital Bank Corporation, a corporation organized and existing under the laws of the State of North Carolina (the “Corporation”), for the purpose of amending its articles of incorporation to fix the preferences, limitations and relative rights of a new series of its Preferred Stock in accordance with provisions of Section 55-6-02 and 55-10-06 of the North Carolina Business Corporation Act, hereby submits these Articles of Amendment: 1.The name of the corporation is CAPITAL BANK CORPORATION 2.The following text will be added to Article 4 of the Articles of Incorporation of the Corporation to set forth the terms of the Corporation’s Fixed Rate Cumulative Perpetual Preferred Stock, Series A, by adding a new section (c) to such Article: “(c)Fixed Rate Cumulative Perpetual Preferred Stock, Series A.” Part 1.
